 INDEPENDENT ROUTEMEN'S ASSN.Independent Rontemen's AssociationandUrban Dis-tributors,Inc. Case 29-CC-355'DECISIONSTATEMENT OF THE CASEOctober 2, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn May 30,1973,Administrative Law JudgeGeorge J. Bott issued the attached Decision in thisproceeding.Thereafter,the Charging Party and Gen-eral Counsel filed limited exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,-theNa-tional Labor Relations Board has delegated its au-thorityin this proceeding to a three-member panel.The Boardhas considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings,' andthe conclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Independent Routemen'sAssociation, its officers, agents, and representatives,- shall take the action set forth in said recommendedOrder.iNo party has taken exception to the affirmative violation findings madeby the Administrative Law Judge.We therefore adopt these findingsproformaChargingParty Urbanand General Counsel both except,inter aha,to thefailure of the Administrative Law Judge to make a specific finding thatUrban is a separate independent corporation having no connection withLorenz. In examining the record we are not convinced that this issue was fullylitigated.In any event,we believe the Order entered by the AdministrativeLaw Judge to be sufficiently broad to inhibit the Respondent from threaten-ing the stores with which Urban does business with unlawful picketing orother coercive acts.We do not, and cannot, lawfullyprohibitRespondentfrom lawfully and truthfully publicizing at any reasonable place the existenceof a labor dispute withLorenz.To the extent that any picketing of Urban'scustomers,or those of similarly situated distributors,may exceed the freespeech parameters,we think the Order entered herein is adequate to preventits recurrence and, therefore,find no prejudicial error in the AdministrativeLaw Judge's failure to make the specific findings suggested.The General Counsel has also excepted to certain credibility findings madeby the Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.StandardDry WallProducts,Inc,91NLRB 544, enfd.188 F.2d 362(CA. 3, 1951).We have carefully examinedthe record and find no basis for reversing his findings.245GEORGE J. Borr, Administrative Law Judge: Upon achargeofunfair labor practices filed byUrbanDistributor's, Inc., herein called Urban or Charging Party,on January 30, 1973, against Independent Routemen's As-sociation, herein called Respondent or Union, the GeneralCounsel of the National Labor Relations Board issued acomplaint on February 14, 1973, alleging that Respondenthad violated Section 8(b)(4)(i) and (ii)(B) of the NationalLabor Relations Act, as amended, herein called the Act.'Respondent'filed an answer and a hearing was held beforeme on April 11, 1973, at Brooklyn, New York. Briefs havebeen filed by General Counsel and Respondent.Upon the entire record in the case 2 and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1. JURISDICTION OF THE BOARDUrban is a New York corporation with its principal officeand place of business and warehouse in Brooklyn, NewYork, where it is engaged in the wholesale distribution ofpotato chips, pretzels, and other related products. Duringthe year prior to the issuance of the complaint, Urban pur-chased and caused to be delivered to its Brooklyn ware-house, potato chips, pretzels, and other similar productsvalued in excess of $50,000, directly from firms locatedoutside the State of New York.I find that Urban is an employer engaged in commercewithin the meaning of the Act.Since this is a case concerning alleged illegal secondarypicketing, there are other businesses (persons) involved, asfollows:a.Lorenz Schneider Co., Inc. (Lorenz) is a wholesaledistributor of potato chips and similar products, includingWise Potato Chips, Quinlan Pretzels, and Old London Doo-dles, in the metropolitan area of New York.b.Yorkshire Food Sales Corp. (Yorkshire) operates inthe same territory, distributing the same products.c.Fairchester Snacks Corp. (Fairchester) also distributesthe same products in the same area.d. It was stipulated that Lorenz, Yorkshire, and Fair-chester, herein collectively called Lorenz,et al.,are com-monly owned and controlled.' The Board found in anotheriAn amended complaint was issued on March 23, 1973, but it did notchange the basic allegations that Respondent had illegally threatened topicket and did picket retail supermarkets with which it had no labor dispute.2 In addition to the record made before me, the record in this case alsoconsists of the transcript of testimony and certain exhibits in a 10(1) proceed-ing before Judge Anthony J. Travia, United States District Court for theEastern District of New York. On March 12, 1973, having found that therewas no reasonable cause to believe that Respondent had engaged in conductviolative of the Act, Judge Travia ordered that the Board's amended petitionfor injunctive relief under Section 10(1) of the Act be denied3Lorenzet al.has sold various routes to other distributors, includingUrban, Ed Noble (Noble), and-Ronald Altro (Altro). The Union contendsthat Urban is a "sub-distributor" for Lorenz General Counsel argues thatContinued206 NLRB No. 39 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase involving the Union, and it was so stipulated, thatLorenz,et al.is engaged in commerce within the meaningof the Act.e.Apice Bros., Inc. (Pioneer), operates a retail supermar-ket in Brooklyn.f.Krasne Supermarket, Inc. (Krasne), operates a retailsupermarket in Brooklyn.g.2737 Food Corp. (Met Foods) operates a retail super-market in New York, New York.h.Dan's Supreme Supermarket, Inc. (Dan's), operates achain of retail supermarkets, including a supermarket inBrooklyn.i.The Great Atlantic and Pacific Tea Company (A & P)operates a chain of retail supermarkets including a super-market in Brooklyn.j.Associated Food Store (Associated Flushing) operatesa retail supermarket in Flushing, New York.k.Queens Village Food Center, Inc., d/b/a AssociatedFood Store (Associated Queens Village), operates a retailsupermarket in Queens Village, New York.1.Petzger'sDelicatessen(Petzger's) operates a retail su-permarket in Brooklyn.m. First National Supermarket, Inc. (Finast), operates achain of supermarkets, including a supermarket in MountVernon, New York.I find that Pioneer, Krasne, Met, Dan's, A & P, Assoicat-ed Flushing,AssociatedQueens Village, Finast, andPetzger's are persons engaged in commerce or in an industryaffecting commerce within the meaning of Section 2(a), (6),and (7) and 8(b)(4) of the Act.4It.THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe question is whether or not the Union's picketing andother conduct in connection with its attempts to persuadesupermarkets and the public not to buy products distributedby a primary employer with which it has a labor dispute metUrban is a separate independent corporation having no connection withLorenz. As far as the record in this case reveals, Urban appears to be legallyindependent of Lorenz,but I find it unnecessary to make that determinationbecause General Counsel agreed at the hearing that regardless of Urban'sand Lorenz' relationship,the Union would have no right to picket or threatento picket other persons who sell at retail Wise Potato Chips, Quinlan Pretzels,and similarproducts wholesaled by Urban, Lorenz, and other distributors,as the complaint alleges. Moreover, because of the position taken, the issueof the relationship was not fully litigated.4 All of the supermarkets listed buy Wise Potato Chips, Quinlan Pretzels,and other similar products from eitherLorenz,et al.,Urban, Noble, or Altro,and the Union was involved in some incident connected with its labor disputewith Lorenz,et aL,with all of them. All of the supermarkets sell groceries,meat, and nonfood items, and I take administrative notice that this industrycauses large quantities of goods to flow across State lines and that it thereforeaffects commerce.SeeSheet Metal Workers International Association (S.M.Kisner),131NLRB 1196, 1199;United Association of Journeymen, and Ap-prentices of the Plumbing and Pipe Fitting Industry (A.B. Plumbing, Inc.), 171NLRB 498, 500.the standards for lawful consumer picketing set out inN.L.R.B. v. Fruit and Vegetable Packers & Warehousemen Local760 (Tree Fruits Labor Relations Committee).5I find that itdid not.B. The Facts1.Broad view of the caseAt the present time the Union is on strike against Lorenz,et al.,for recognition. Lorenz,et al.,is the key distributorof Borden products known as Wise Potato Chips, QuinlanPretzels, and Old London snack products in the New YorkMetropolitanarea.All of the supermarkets listed abovepurchase one or more of said products from Lorenz,et al.,or from Urban or from other distributors who have pur-chased routes from Lorenz,et al.The Union has no labordispute with any of the supermarkets involved herein.6Beginning in January 1973, members of Respondent havecontacted numerous supermarkets and other retail foodoutlets and have requested the store manager or other man-agement agent to cease selling Wise, Quinlan, and Old Lon-don products (herein sometimes collectively called Wiseproducts). If the store's representative refused to complywith the Union's demand, the Union commenced picketingin front of the store with signs which read:On StrikeWise PotatoQuinlan PretzelOld London DriversagainstLorenz Schneider Co., Inc.DistributorsIn addition to picketing, the Union passed out leaflets toprospective customers, and the pickets chanted either "PassWise by, don't buy Wise," or "Passthemby, don't buyWise," depending on whose version is credited. Althoughthe legend on the picket signs is conceded, there is a disputenot only about what the pickets chanted while picketing, butalso about what the Union said to store managers when theyasked them to remove Wise products from their shelves.2.Threats to picketStanley Freedman, manager of Krasne's, testified thatfive of the striking drivers entered his store in January, andafter informing him that they were on strike against Wiseand asking him to remove Wise products from the store'sshelves,warned him that "There might be a boycott orpicketing, whatever you want to call it," and that they mighthave to "picket the stores."Bernard Kaplan, manager of Pioneer, testified that a377 U.S. 58.6Consistent with my decision not to resolve the question of Urban's oranyother subdistributor's status vis-a-vis Lorenz,et aL,I find it unnecessary toreach the question of whether the Union has a labor dispute with Urban andother "subdistributors,"as the Union described them, who have purchasedtheir routes from Lorenz,et al. INDEPENDENT ROUTEMEN'S ASSN.247group of drivers told him in January 1973 that they would"picket the store" if he did not remove Wise products fromhis store. The drivers advised him that they were on strikeagainst Lorenz Schneider, and they reminded him that theyhad "pulled a strike at Waldbaum's (another supermarket)"because that store had not removed the product.Joseph Gaito, manager of Dan's, was visited by a groupof striking drivers in January 1973 and told by them thatthey were on strike and would "picket the store" if he con-tinued to display Wise products."We will picket you" if your store continues to sell Wiseproducts, the drivers told Met Foods'manager,Al Seltzer,when they contacted him in February 1973, according toSeltzer.Although Union President Warren Klaus described theUnion's policy during the strike as one of informing storemanagersabout the Union's labor dispute with Lorenz andthen advising them that a "consumerawarenesspicket"would be placed in front of the store if they continued tosellWise products, and although he denied that union mem-bers had been instructed to tell store managers that theUnion "would picket the store," but, to the contrary, hadbeen instructed to make it clear to them that the Unionwould picket the products only and not the store if theycontinued to sell them, Freedman's, Kaplan's, Gaito's, andSeltzer's testimony is undenied, and I find that whateverelsemay have been said to them in addition to what theyrecalled, union representatives did not make it clear enoughto them that any picketing which would occur as a result ofa refusal to accede to the Union's request would be aimedat appealing to customers to boycott the products and notthe entire store.The assistant manager of an A & P store in Brooklyn,John Catanzaro, testified that the three striking drivers whospoke with him at the store in January 1973 told him thatthey "may have to picket" if he did not remove Wise prod-ucts from the stands.Walter Otto,a unionagent who participated in picketingat least 50 stores, recalled visiting the Brooklyn A & P whereCatanzaro works, but he said that after first handing Catan-zaro a handbill which states the Union's position on theissues involved in the strike and asks that the recipient notbuy Wise products, he informed him that the Union wouldengage in "consumer picketing" if the store continued to sellthe products. Otto also testified that he explained to Catan-zaro that by "consumer picketing" he meant that the unionwould be "outside, asking the people not to buy Wise Prod-ucts...It isdifficult tomake a choice between the respectiveversions of what was said in this instance. Neither witness,in my opinion, had a clear recall of what was said in connec-tion with the Union's appeal for cooperation, and Otto alsoappeared to be exaggerating when he said he explained toCatanzaro what "consumer picketing" meant. In any case,since the leaflet, which he said he handed to the manager,states that "All stores disregarding this request (not to buyWise products) will be subject to picketing without notice,"and says nothing about an appeal to customers, I find here,too, that the Union's statements to A & P in regard to theconsequences of noncooperation were equivocal.3.The picketingAlthough the Union picketed at approximately 100 loca-tionsduring the strike, this record contains examples ofpicketing at Finast Mount Vernon, Associated Queens Vil-lage,Associated Flushing, and Petzger's.7William Walsh, then a Pinkerton employee, testified inthe hearing before Judge Travia, and it was stipulated thathis testimony would be the same in this hearing. Walsh wasassignedto observe the pickets. He described the picket signas it has been set out above, and he also testified that heheard the pickets at Finast Mount Vernon chant continu-ously, "Pass them, or em, by, Don't buy Wise, pass themby." He also heard a chant at Associated Flushing, butcould only distinguish the word "Wise."Clinton Carbarugh, a representative of Lorenz,et al.,ob-served picketing on February 15, 1973; at AssociatedQueens Village, and heard the pickets chant, "Pass them by,Don't buy Wise," he said.Harvey Katz, a union member and picketer, picketed atboth Associated Flushing and Finast Mount Vernon. Hetestified that the chant used at both places was thesame onethat the pickets regularly used, that is, "Pass Wise by, don'tbuy Wise," and that he had never heard a different one.Warren Klaus, president of the Union, testified that, "PassWise by, don't buy Wise" was heard on every picket line heattended, and he was aware of no other.Although I lean toward crediting the Union witnesses inthis instance, the conflict need not be resolved,for it seemsto me that whether the pickets chanted, "Passthem, or em,by" or "Pass Wise by" before they concededly added,"Don't buy Wise" is too subtle a difference to consider inevaluating the total situation. The alleged improper portionof the chant is somewhat equivocal at most, and it does notnecessarily strike me as exhorting potentialcustomers topass the store by, not just the product.4.The Union'swritten communicationsto secondary employers and the publicIn November 1972, at the beginning of the strike againstLorenz,et al.,the Union sent letters to the headquarters ofall chain supermarkets in the New York Metropolitan areaadvising them that the driver-distributors were on strike andwhy. The letter notes that the drivers deliver Wise, Quinlan,and Old London Products,and, in the most significant por-tion of it,states: "In order to protect the interests of thedrivers, distributor, salesmen and to solicit the aid of thepublic, and every store-chain or otherwise-taking in themerchandise above mentioned and displaying the same dur-ing the strike,will be picketed and the pickets will carrysigns requestingyourcustomers not to purchase those prod-ucts distributedby the Companyon strike and carried byyou." 8The Union also utilized a leaflet or flyer to hand to storemanagers whose assistance it sought, or to members of thepublic who showed an interest in the pickets' activities. The7 It was concededthat the Unionused the same legend on all picket signswherever it picketedsResp Exh. 4. '248DECISIONS OF NATIONAL LABOR RELATIONS BOARDleaflet, already referred to in the consideration of Otto'stestimony, is headed "Strike Notice," in large type. It then,'in",thesame sizetype, states, "Wise Potato . . . QuinlanPretzel . . . Old London Drivers-On Strike," and, in muchsmaller type, briefly notes that Lorenz Schneider Co., Inc.distributes said products and will not bargain with the driv-ers. The leaflet, in large, type asks that one "Not Buy, WisePotato, Quinlan Pretzel And Old London Products UntilThis Company Stops This Unfair Action," and it concludes,as indicated above, by stating that all stores will be subject"to picketing without notice" if they disregard the request .9C. Analysis, Additional Findingsand ConclusionsInTree Fruits, supra,1Oa majority of the Supreme Courtheld, contrary-to the Board's view, that Section 8(b)(4)(ii)(B)of the Act was not intended to proscribe all peaceful con-sumer picketing at secondarysites.In that case the unionpicketed Safeway Stores requesting customers not to pur-chase Washington State apples. The Court found such pick-eting to be lawful because it was "employed only topersuade customers not to buy the struck product" pro-duced by the primary employers with which the Union hada dispute(idat 72). The Court,also noted that a union mayengage in consumerpicketing "directed only at the struckproduct" of the primary employer if such picketing is fullyisolated from the neutral's own business(id.at 63).On the other hand, however, the Court distinguished thesituation where "consumer picketing is employed to per-suade customers not to trade at all with the secondary em-ployer..." (Ibid.),and it emphasized that such picketingwhich "persuades the customers of a secondary employer tostop all trading with him . . . was barred"(id.at 71). TheCourt explained: "In -the [former] case, the union's appealto the public is confined to its dispute with the primaryemployer,sincethe public is not asked to withhold its pa-tronage from the secondary employer, but only toIboycottthe primary employer's goods. On the other hand, a unionappeal to the public at the secondary site not to trade at allwith the secondary employer goes beyond the goods of theprimary employer, and seeks the public's assistancein forc-ing the secondary employer to cooperate with the union inits primary dispute"(id.at 63-64).In my opinion, the latter was the situationin thiscase. Asfound above,in five instancesthe Union's representativesdid not adequately advisestore managersthat only the un-fair product would be picketed and that the picketing wouldbe confined to persuading customers not to buy the productif the store continued to offer it to the public. The warningswere ambiguous at the least, uttered intermsof "picket thestore," thereby putting the burden on the secondary em-ployer of determining exactly what the Union proposed todo.Ihave also found that the leaflet, with whichRespondent'switnessessaid they supplemented their ap-peals to secondary employers, was not likely to dispel uncer-tainties about the Union's strategy, for although it identifies9 Resp.Exh. 5.10 377 U.S. 58the products involved and asks the secondary employers notto buy them, it flatly states that the Union will, "withoutnotice," start "picketing" of all stores if its request is denied,and it fails to makeanyreference to "consumer picketing"or to qualify its warnings in any way."The Union's appeals to the public are confusing, becauseit did not take enough pains to make it reasonably clear thatonly a consumer boycott of a specific product was theUnion's aim.The leaflet just referred to was also handed tocustomers. It is headed "Strike Notice," and in relativelysmall print it indicates that Lorenz Schneider is the employ-er on strike, not the market, and where it appeals for aboycott of Wise products it asks for it only until "this com-pany stops this unfair action," without makingit even rea-sonably apparent that Lorenz Schneider and not the storeis "Unfair."But even if leaflets could be read as an appeal for arestricted boycott, the picketssignscannot, for they appearto have been designed to confuse instead of to enlighten thereader. The signs are not addressed to the consuming pub-lic, as inTree Fruits,but are "ON STRIKE" signs, readilyconveying an impression that the store is involved in astrike.The signs do not identify any products as such oreven appeal to anyone not to purchase a specific product;they refer only to Wise "drivers," leaving the public to rap-idly decide who employs them. The signs do not inform thepublic that the Union has no dispute with the store.Tree Fruitsand subsequentcasesteach us that when aunion chooses to engage in consumer picketingit assumesthe burden of making it evident to the consumer that itsappeal for a boycott is limited to a specific product. It must,as a consequence, clearly identify that product and the per-son with whom the Union has a dispute so that the customerwill not have to assume the risk of deciding what course ofaction is desired of him.12I find on the basis of all the Union's activities, includingits statementsto store managers, the leafletis used in con-nection with its picketing and its picket sign, that it has notlimited, or attempted to limit, its picketing to persuadingcustomers not to buy the struck products. By threatening topicket and by picketing, as found above, Respondent Unionrestrained and coerced persons for a proscribed object andthus violated Section 8(b)(4)(ii)(B) of the Act.1311The union's letter inTree Fruitsto Safeway advised it in great detail thatthe picketing would only be an appeal to customers not to buy "struck"apples and that pickets would refrain from any action inconsistent with suchlimited objective (id. at 60-61, 73-76) The letter which the Union in this casesent to chain supermarketsat thebeginning,of the strike is no where near asclear as theTree Fruitsletter, but laying that point aside, and I do not relyon it in deciding this case,the record shows that it was not sent to nonchainoperators or to individual stores in each chain.12 InTree Fruits,not only were the pickets signs addressed"To the con-sumer" and clearly identified the product, but the leaflet used by the Union,in addition to naming the product and identifying the persons with which theUnion had a dispute, advised the reader that"This is not a strike against anystore or market."The letter sent to store managers was also precise withrespect to the nature of the picketing the union proposed to engage in. SeealsoN.LR B v. Servette,Inc, 377 U S. 46, decidedthe sameday asTreeFruits,for an example of another permissible handbill.13Tree Fruits, supraFor other discussions of a union's obligations whenit engagesin consumer picketing, seeSalem Building Trades Council [CascadeEmployers Assn.]163 NLRB 33, 36, enfd. 388 F.2d 987 (C.A_ 9, 1964, Castdenied, 391 U.S.965; American Bread Company v. N L. R B ,441 F.2d 147,154 (C.A. 6, 1969);Bedding, Curtain and Drapery Workers Union Local 140 INDEPENDENT ROUTEMEN'S"ASSN.The complaint also alleged that the Union violated Sec-tion 8(b)(4)(i)(B) of the Act. Before that section can beviolated, however, it must be shown that the picketing wasalso calculated to "induce the employees of a secondaryemployer to withhold their services from the secondary em-ployer.l4 As the Board has stated, "picketing at the second-ary employer's premises alone is notper se`inducement andencouragement' within the meaning of clause (i). Whetherpicketing constitutes `inducement and encouragement' ofemployees of secondary employers to engage in work stop-pages or refusals to perform services is an issue to be re-solved in the light of all the evidence in a particularcase." 15Here the evidence shows that the picketing was aimed solelyat customers and not employees of the secondary employ-ers.There is no evidence that employees of secondary em-ployers or personnel making deliveriesweresolicited not toperformservices.The picketing was confined to public en-trances of the supermarkets and no attempt was made toblockaccessto the store of the delivery entrances. I find andconclude, therefore, that the Union did not violate Section8(b)(4)(i)(B) of the Act, as alleged.IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Urban and Lorenzet al.are personsengaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof the Act.3.By threatening to picket Krasne's, Pioneer, Dan's, MetFoods and A & P, Respondent Union violated Section8(b)(4)(ii)(B) of the Act.4.The picketing by Respondent of Finast Mount Ver-non, Associated Queens Village, Associated Flushing andPetzger's violated Section 8(b)(4)(ii)(B) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of the Act.6.The Respondent Union did not violate Section8(b)(4)(i)(B) of the Act, as alleged.On the basis of the foregoing findings of fact and conclu-sionsof law, and upon the entire record in the case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:[US. Mattress] v. N.L.R.B.,390 F.2d 495, 499-503 (C.A. 2), cert. denied 392U.S. 905;Honolulu Typographical Union No. 37 v N L.R.B.,401 F.2d 952(C.A.D.C., 1968).InAtlantaTypographicalUnionNo 48,180 NLRB 1014,1016, the Board said the test is not the Union's good faith,and it added, "wecannot permit a union to shift itsburden of struck product identification tothe public to which itis appealingfor support." InN L.R_B. v. San FranciscoTypographical Union No21 [SanRafael Independent Journal],465 F.2d 53,56 (C.A. 9, 1972), the court cited theBoard's language regarding the union'sburden in these cases withapproval.ORDER 16249Respondent, its officers, agents and representatives shall:1.Cease and desist from threatening, coercing and re-straining Krasne's, Pioneer, Dan's, Met Foods, A & P, Fi-nast Mount Vernon, Associated Queens Village, AssociatedFlushing, Petzger's, and any other person engaged in com-merce or an industry affecting commerce, where an objectthereof is to force the above-named persons, or any otherperson, to cease doing business with Lorenz,et al.,or Ur-ban, or any other subdistributor of Lorenz,et al.,undercircumstances prohibited by Section 8(b)(4)(ii)(B) of theAct.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its business office and meeting place copies ofthe attached notice marked "Appendix." I Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by Respondent, shall beposted by it for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 29, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps have been taken to comply herewith.(c) Sign and mail to the Regional Director for Region 29,sufficient copies of said notice, to be furnished by him, forposting by Krasne's, Pioneer, Dan's, Met Foods, A & P,Finast Mount Vernon, Associated Queens Village, Associ-ated Flushing, Petzger's, Lorenz,et al.,Urban, and othersubdistributors of Lorenz,et al.,ifwilling.(d)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps have been takento comply herewith.14N L.R B. v. Servette, Inc,377 U S. 46, 50 (1964).15Upholsterers Frame & Bedding Workers Twin City Local No. 61(Minneap-olisHouse Furnishings Co.),132 NLRB 40, 41;Fruit and Vegetable Packers&Warehousemen,Local 760 (Tree Fruits),132 NLRB 1172, 1176-77.16 In the eventno exceptions are filed as provided by Sec.102.46 of theRules andRegulationsof the National Labor RelationsBoard, the findings,conclusions, and recommended Order herein shall, as providedin Sec. 102.48of theRules and Regulations,be adopted by theBoard and become itsfindings,conclusions, and Order, and all objectionsthereto shall be deemedwaived forall purposes.17 In the eventthat theBoard'sOrder is enforcedby a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, in any manner prohibited by Section8(b)(4)(ii)(B) of the Act, threaten, restrain, or coerce 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDKrasne's,Pioneer,Dan's,Met Foods,A &, P, FinastMount Vernon,Associated Queens Village,AssociatedFlushing,Petzger's,or any, other person engaged incommerce or an industry affecting commerce where anobject thereof is/to force or require the above-namedpersons, or any other person,to cease doing businesswith Lorenz Schneider,Urban Distributors,Inc., orany other subdistributor of Lorenz Schneider.DatedBy(Representative)(Title)INDEPENDENT ROUTEMEN'S AS-SOCIATION(Labor Organization)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defacedor coveredby any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 16 Court Street,4th floor, Brook-lyn, New York 11241, Telephone 212-596-3750.